U-Vend, Inc 1507 7th Street, Unit 425 Santa Monica, CA 90401 November 7, 2014 Securities and Exchange Commission treet NE Washington, D.C. 20549 RE: U-Vend, Inc. File Number 333-195914 Atn: Dean Brazier, Staff Attorney Dietrich King, Legal Branch Chief Mara Ranson, Assistant Director Division of Corporation Finance Ladies and Gentlemen: We herewith request withdrawal of our acceleration of effectiveness request in connection with the above captioned Registration Statement on Form S-1, which we filed with the Commission on November 5, 2014, and in which we sought effectiveness as of November 7, 2014 at 2 PM Eastern time. We are making this request in order to allow the Staff an opportunity to review our responses to three comments the Staff provided us in its October 15, 2014 letter to us. These comments were answered in our Amendment No. 2 to the subject Registration Statement, filed on November 5, 2014. Thank you for your consideration in this matter. Very truly yours, /s/ Raymond Meyers Raymond Meyers Chief Executive Officer
